 4:01-cr-03106-RGK-DLP Doc # 499 Filed: 08/03/20 Page 1 of 2 - Page ID # 4387




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiffs,                                4:01CR3106

       vs.
                                                                  ORDER
JOHN E. DAVIS,

                     Defendant.



        In light of Chief Judge Gerrard’s opinion in United States v. Jenkins, 4:15CR3079,
(Filing no. 88), I find and conclude that Mr. Davis has exhausted his administrative
remedies. Therefore,

      IT IS ORDERED that:

      1. The motion to restrict (Filing 497) is granted and the motion for compassionate
         release (Filing 498) shall be restricted but available to the parties and the court
         (including the Probation Officer).
      2. A United States Probation Officer for the District of Nebraska shall as soon as
         reasonably possible obtain Mr. Davis’s medical records from the Bureau of
         Prisons, file those medical records as sealed documents in this case, and provide
         copies to counsel for the government and counsel for the defendant. The
         Probation Officer shall also file as a restricted document his or her
         recommendations and evaluation after reviewing Mr. Davis’s medical records
         including but not limited to the inmate’s proposed release plan, his adjustment
         while in prison and any other information deemed helpful by the probation
         officer. The recommendations and evaluation of the probation officer shall be
         provided to counsel when the Probation Officer submits that document for filing.
      3. Fourteen calendar days after the submission of the recommendations and
         evaluation described in paragraph 2, the government shall submit a responsive
         brief. Mr. Davis through his counsel may submit a reply brief within ten calendar
4:01-cr-03106-RGK-DLP Doc # 499 Filed: 08/03/20 Page 2 of 2 - Page ID # 4388




       days after the government’s responsive brief. Unless otherwise ordered, upon
       receipt of Mr. Davis’s reply brief or upon the expiration of the time for reply,
       the matter shall be deemed submitted. The briefs may be filed as restricted
       documents.
    4. The Clerk’s office shall provide a copy of this order to Supervising United States
       Probation Officer Aaron Kurtenbach.

    Dated this 3rd day of August, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                          2
